722 N.W.2d 880 (2006)
Patricia MILLER, Personal Representative of the Estate of William Miller, deceased, and Patricia Miller, Individually, Plaintiff-Appellee,
v.
BOTSFORD HOSPITAL, Harris Mainster, D.O., P.C., and Harris Mainster, D.O., Defendants-Appellants.
Docket No. 130829. COA No. 265980.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the motion for reconsideration of this Court's order of July 31, 2006 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.